The controlling question involved in this case, which is a mortgage foreclosure suit, is that of priorities between the lien of mortgage and the alleged statutory materialman's lien.
The question was one to be determined upon the probative force, weight and credibility to be given the evidence. *Page 794 
The decree of the chancellor is amply supported by the evidence and is affirmed.
So ordered.
Affirmed.
TERRELL, C. J., and BUFORD, J., concur.
THOMAS and CHAPMAN, J. J., agree to conclusion.
Justices WHITFIELD and BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.